The Honorable Rebecca McDowell Cook Missouri Secretary of State State Capitol Building Jefferson City, MO 65101
Dear Secretary Cook:
You have submitted to us a summary statement prepared pursuant to Section 116.160, RSMo Supp. 1997, relating to Senate Substitute #2 for House Joint Resolution No. 39, 89th General Assembly, Second Regular Session (1998). The summary statement which you have submitted is as follows:
    Shall the Missouri Constitution be amended to permit organizations recognized as charitable or religious under federal law to sponsor raffles and sweepstakes and also permit the general assembly to provide standards and conditions to regulate or guarantee the awarding of prizes provided for in such raffles or sweepstakes?
Pursuant to Section 116.160, we approve the legal content and form of the proposed statement. Since our review of the statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the ballot measure or as the expression of any view regarding the objectives of its proponents.
Sincerely,
                             JEREMIAH W. (JAY) NIXON Attorney General